                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


ROBERT HENLEY,                                                   Case No. 2:16-cv-01843-MA

                      Petitioner,                                                   ORDER
       v.

MARK NOOTH, Superintendent,
Snake River Correctional Institution,

                      Respondent.



MARSH, District Judge.

       This Court GRANTS Petitioner's Motion for Voluntary Dismissal (ECF No. 28). This

proceeding is DISMISSED, with prejudice. This Court DENIES a Certificate of Appealability.

       IT IS SO ORDERED.

       DATED this~ 1 day of October, 2018.



                                                  ~~.;::~~
                                                  MALCOLM F. MARSH
                                                  United States District Judge




I -ORDER
